     Case 6:14-ap-01081-MH          Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                      Desc
                                     Main Document    Page 1 of 10

 1

 2

 3                                                                             FILED & ENTERED

 4                                                                                   MAR 19 2019
 5
                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                Central District of California
 6                                                                              BY cargill    DEPUTY CLERK


 7                                 UNITED STATES BANKRUPTCY COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
 9
      In re                                                        Case No.: 6:13-bk-20133-MH
10
      Nabeel Slaieh,                                               Adversary No.: 6:14-ap-01081-MH
11
                                         Debtor.                   Chapter 7
12    ________________________________________
      _                                                            MEMORANDUM DECISION DENYING
13                                                                 MOTION FOR SUMMARY
      W E Jon Albrecht,                                            ADJUDICATION
14
                                                     Plaintiff,    Date: October 17, 2018
15       vs.                                                       Time: 2:00 p.m.
                                                                   Courtroom: 303
16    Nabeel Slaieh,
                                                Defendant.
17

18
                                                I.         BACKGROUND
19
               On January 25, 2011, W. E. Jon Albrecht (“Albrecht”) initiated a malicious prosecution lawsuit
20
     (the “State Court Action”) by filing a complaint, as has been amended (the “State Court Complaint”),
21
     against Nabeel Slaieh (“Slaieh”) in Riverside Superior Court (the “State Court”). The State Court
22   Complaint alleged that Albrecht represented Slaieh’s wife, Deborah Slaieh, in a marital action which
23   was eventually dismissed by Slaieh and his wife in early 2007 (the “Marital Action”). Following the
24   dismissal of the marital action, Slaieh filed a complaint against Albrecht (the “Malpractice Suit”) in

25   Riverside Superior Court alleging professional malpractice and negligence, among other causes of

26

27

28
                                                              -1
     Case 6:14-ap-01081-MH             Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                          Desc
                                        Main Document    Page 2 of 10

 1
     action. In 2010, Albrecht succeeded in having a summary judgment motion granted which disposed of
 2   the Malpractice Suit in Albrecht’s favor.
 3           In his State Court Complaint, Albrecht asserted that the allegations underlying the Malpractice
 4   Suit were false and that Slaieh and his counsel, Brian Ostler, did not permit Deborah Slaieh to review

 5   the allegations in the Malpractice Suit before having her sign her name. The State Court Complaint

 6   further alleged that Ostler and Slaieh told Deborah Slaieh that they were “going to get Jon Albrecht”. On
     May 23, 2011, Albrecht requested entry of default for failing to respond to the complaint. On July 15,
 7
     2013, the State Court entered a judgment (the “State Court Judgment”) after conducting a prove-up
 8
     hearing on Albrecht’s motion for default judgment. The State Court Judgment awarded Albrecht
 9
     $11,200,732.09.
10
             On December 18, 2013, Slaieh filed his petition for chapter 7 relief. On March 24, 2014,
11   Albrecht commenced this adversary proceeding by filing a complaint against Slaieh seeking an
12   exception to discharge under § 523(a)(6) for the debt evidenced by the State Court Judgment (the
13   “Adversary Complaint”). Slaieh filed an answer on November 7, 2014, generally denying the Adversary

14   Complaint’s allegations and stating five affirmative defenses: that the statute of limitations under Cal.

15   Code of Civil Procedure § 3439.09 bars the claim; that the doctrine of laches and doctrine equitable time
     limitations bar the claim; that a vacated dismissal order of the Court barred continued prosecution of the
16
     Adversary Complaint; and that the dismissal of the Adversary Complaint on September 22, 2014,
17
     precludes litigation of the Adversary Complaint.1
18
             Albrecht filed a motion for summary judgment in this adversary proceeding on June 13, 2018
19
     (“Motion”), arguing that there were no disputed material facts and that the State Court Judgment was
20   preclusive as to all of the elements required for an exception to discharge under § 523(a)(6).
21           Responding to the Motion on July 3, 2018, Slaieh asserted that the State Court Judgment could
22   not have preclusive effect because he was not properly served with the State Court Complaint and

23   because the alleged improper service denied Slaieh due process. Additionally, Slaieh’s response asserted

24   that the defects in service of the State Court Complaint created triable issues of fact concerning Slaieh’s

25

26   1
      The Adversary Proceeding had previously been dismissed for Albrecht’s numerous failures to appear and or to file required
     documents. Subsequently, however, the Court reinstated the case and vacated the dismissal.
27

28
                                                                 -2
     Case 6:14-ap-01081-MH          Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                 Desc
                                     Main Document    Page 3 of 10

 1
     subjective intent. At the July 25, 2018, hearing on the Motion, the Court directed the parties to address
 2   the Ninth Circuit BAP’s In re Plyam, 530 B.R. 456 (9th Cir. BAP 2015) decision in supplemental
 3   briefing prior to rendering a decision.
 4

 5                                              II.     JURISDICTION

 6            The Court has jurisdiction over this adversary proceeding under 28 U.S.C. 157(b)(2)(I) and §
     1334. Venue is proper in this judicial district.
 7

 8
              III.    STANDARDS FOR SUMMARY JUDGMENT & COLLATERAL ESTOPPEL
 9
        Summary judgment should be granted if the pleadings, depositions, answers to interrogatories, and
10
     admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any
11   material fact and that the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. P. 56(c)
12   (made applicable to adversary proceedings by Fed. R. Bankr. P. 7056).
13            The moving party has the burden of establishing the absence of a genuine issue of material fact.

14   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party shows the absence of a genuine

15   issue of material fact, the nonmoving party must go beyond the pleadings and identify facts that show a
     genuine issue for trial. Id. at 324. The court must view the evidence in the light most favorable to the
16
     nonmoving party. Bell v. Cameron Meadows Land Co., 669 F.2d 1278, 1284 (9th Cir. 1982). All
17
     reasonable doubt as to the existence of a genuine issue of fact should be resolved against the moving
18
     party. Hector v. Wiens, 533 F.2d 429, 432 (9th Cir. 1976). The inference drawn from the underlying
19
     facts must be viewed in the light most favorable to the party opposing the motion. Valadingham v.
20   Bojorquez, 866 F.2d 1135, 1137 (9th Cir. 1989). Where different ultimate inferences may be drawn,
21   summary judgment is inappropriate. Sankovich v. Insurance Co. of N. Am., 638 F.2d 136, 140 (9th Cir.
22   1981).

23            Issue preclusion may provide a proper basis for granting summary judgment. San Remo Hotel,

24   L.P. v. San Francisco City and Cnty., 364 F.3d 1088, 1094 (9th Cir.2004). To meet its burden on a
     motion for summary judgment based on issue preclusion, the proponent must have pinpointed the exact
25
     issues litigated in the prior action and introduced a record establishing the controlling facts. Honkanen v.
26

27

28
                                                          -3
     Case 6:14-ap-01081-MH         Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                  Desc
                                    Main Document    Page 4 of 10

 1
     Hopper (In re Honkanen), 446 B.R. 373, 382 (9th Cir. BAP2011); Kelly v. Okoye (In re Kelly), 182
 2   B.R. 255, 258 (9th Cir. BAP 1995).
 3          Issue preclusion may apply in bankruptcy discharge proceedings. Grogan v. Garner, 498 U.S.
 4   279, 284 (1991). The preclusive effect of a state court judgment in a subsequent federal lawsuit

 5   generally is determined by the Full Faith and Credit Act, 28 U.S.C. § 1738, which provides that state

 6   judicial proceedings “shall have the same full faith and credit in every court within the United States ...
     as they have by law or usage in the courts of such State ... from which they are taken.” Marrese v. Am.
 7
     Academy of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985). When state preclusion law controls, the
 8
     decision to apply the doctrine is made in accordance with state law. Khaligh v. Hadegh (In re Khaligh),
 9
     338 B.R. 817, 823 (9th Cir. BAP2006), aff'd, 506 F.3d 956 (9th Cir.2007).
10
            Under California law, the party asserting issue preclusion has the burden of establishing the
11   following threshold requirements:
12
        (1) The issue sought to be precluded from relitigation must be the identical issue to that
13          decided in a former proceeding;
        (2) This issue must have been actually litigated in the former proceeding;
14      (3) It must have been necessarily decided in the former proceeding;
        (4) The decision in the former proceeding must be final and on the merits; and
15      (5) The party against whom preclusion is sought must be the same party as, or in privity
            with, the party to the former proceeding.
16

17
     Harmon v. Kobrin (In re Harmon), 250 F.3d 1240, 1245 (9th Cir.2001) (citing Lucindo v. Super. Ct.,
18   795 P.2d 1223, 1225 (Cal.1990)) (emphasis added). These are known as the “Harmon” factors. But even
19   if these five requirements are met, application of issue preclusion under California law requires a
20   “mandatory ‘additional’ inquiry into whether imposition of issue preclusion would be fair and consistent

21   with sound public policy.” Khaligh, 338 B.R. at 824–25. “The purposes of the doctrine are to promote

22   judicial economy by minimizing repetitive litigation, preventing inconsistent judgments which
     undermine the integrity of the judicial system and to protect against vexatious litigation.” Younan v.
23
     Caruso, 51 Cal.App. 4th 401, 407 (1996).
24

25
                                                  IV. DISCUSSION
26

27

28
                                                          -4
     Case 6:14-ap-01081-MH         Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                  Desc
                                    Main Document    Page 5 of 10

 1
            Section 523(a)(6) provides that: “(a) A discharge under 727 ... of this title does not discharge an
 2   individual debtor from any debt - ... (6) for willful and malicious injury by the debtor to another entity or
 3   to the property of another entity.” Whether a particular debt is for willful and malicious injury by the
 4   debtor to another or the property of another under § 523(a)(6) requires application of a two-pronged test

 5   to the conduct giving rise to the injury. In other words, the creditor must prove that the debtor's conduct

 6   in causing the injuries was both willful and malicious. Barboza v. New Form, Inc. (In re Barboza), 545
     F.3d 702,711 (9th Cir. 2008) (citing Carrillo v. Su (In re Su), 290 F.3d 1140, 1146–47 (9th Cir. 2002)
 7
     and requiring the application of a separate analysis of each prong of “willful” and “malicious”).
 8

 9      1. PRECLUSIVE EFFECT OF DEFAULT JUDGMENTS IN CALIFORNIA
10          In In re Harmon, the Ninth Circuit discussed the narrow permissible application of collateral

11   estoppel to judgments obtained by default under California law. Harmon, 250 F.3d at 1246. Specifically,
     the Ninth Circuit, citing the California Supreme Court in Williams v. Williams (In re Williams' Estate),
12
     36 Cal.2d 289, 223 P.2d 248 (1950), held that under California law, a default judgment is an estoppel as
13
     to all issues necessarily litigated therein and determined thereby exactly like any other judgment.
14
     Harmon at 1246. This generally includes all material facts averred in the complaint. Horton v. Horton,
15
     18 Cal. 2d 579, 585, 116 P.2d 605, 608 (1941). However, the Williams' Estate court limited the principle
16
     that a defaulting defendant “‘is presumed to admit all the facts which are well pleaded in the complaint’”
17   by allowing an issue to have preclusive effect “only where the record shows an express finding upon the
18   allegation” for which preclusion is sought. Harmon at 1246 (internal citations omitted). Subsequent to

19   the Harmon decision, the Ninth Circuit decided In re Cantrell, 329 F.3d 1119, 1124 (9th Cir. 2003)

20   (citing Harmon at 1248), which clarified the Harmon decision by holding that, “the express finding
     requirement (under California law regarding application of collateral estoppel) can be waived if the
21
     court in the prior proceeding necessarily decided the issue.” Cantrell at 1124 (emphasis added). Thus,
22
     an express finding is not required where the court’s determination of the issue that is subject to collateral
23
     estoppel in the subsequent action was necessary to entry of the final judgment in the prior action. See id.
24
     In such a situation, if an issue was necessarily decided in a prior proceeding, it was (also) actually
25
     litigated.” Cantrell, 329 F.3d at 1124.
26

27

28
                                                          -5
     Case 6:14-ap-01081-MH         Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                  Desc
                                    Main Document    Page 6 of 10

 1      2. WILLFUL INJURY

 2          To show that a debtor's conduct is willful requires proof that the debtor deliberately or
     intentionally injured the creditor, and that in doing so, the debtor intended the consequences of his act,
 3
     not just the act itself. Kawaauhau v. Geiger, 523 U.S. 57, 60–61 (1998); Carrillo v. Su (In re Su), 290
 4
     F.3d 1140, 1143 (9th Cir. 2002). The debtor must act with a subjective motive to inflict injury, or with a
 5
     belief that injury is substantially certain to result from the conduct. In re Su, 290 F.3d at 1143. “Debts
 6
     arising from recklessly or negligently inflicted injuries do not fall within the compass of § 523(a)(6).”
 7
     Plyam at 463 (quoting Kawaauhau v. Geiger) (emphasis added).
 8
            As to willfulness, Albrecht asserts that the State Court Judgment is sufficient to preclude
 9
     litigation on the issue of whether Slaieh intentionally caused him injury in filing the Malpractice Suit. In
10   California, the common law tort of malicious prosecution provides a remedy for individuals subjected to
11   maliciously instituted criminal and civil proceedings. In re Arden, 2015 WL 4068962, at *9 (9th Cir.
12   BAP 2015) (citing Sheldon Appel Co. v. Albert Oliker, 47 Cal.3d 863, 871–72 (1989)). To establish a

13   cause of action for malicious prosecution of a civil proceeding, the plaintiff must show “that the prior

14   action (1) was commenced [or continued] by or at the direction of the defendant and was pursued to a
     legal termination in his [or her], plaintiff's, favor; (2) was brought without probable cause; and (3) was
15
     initiated [or continued] with malice.” Id., quoting Bertero v. Nat'l Gen. Corp., 13 Cal.3d 43, 50 (1974)
16
     (internal quotation marks omitted).
17
            In Arden, the BAP specifically considered whether the tort of malicious prosecution satisfies
18
     both the willful and malicious prongs of § 523(a)(6):
19
            The ‘malice’ element of the malicious prosecution tort relates to the subjective intent or
20          purpose with which the defendant acted in initiating the prior action.” However, the
            malice required in malicious prosecution “is not limited to actual hostility or ill will
21          toward [the] plaintiff but exists when the proceedings are instituted primarily for an
            improper purpose.”
22
            The California Supreme Court has explained:
23          [T]he principal situations in which the civil proceedings are initiated for an improper
            purpose are those in which (1) the person instituting them does not believe that his claim
24          may be held valid; (2) the proceedings are begun primarily because of hostility or ill will;
            (3) the proceedings are initiated solely for the purpose of depriving the person against
25
            whom they are instituted of a beneficial use of his property; [or] (4) the proceedings are
26          initiated for the purpose of forcing a settlement which has no relation to the merits of the
            claim.
27

28
                                                          -6
     Case 6:14-ap-01081-MH         Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                  Desc
                                    Main Document    Page 7 of 10

 1          Accordingly, in a malicious prosecution action, the proof may or may not establish a
            willful intent to injure on the part of the defendant.
 2
     Arden at *9-10 (internal citations omitted).
 3

 4
            In considering whether the State Court necessarily decided the issue of intent to injure,
     the Ninth Circuit BAP has indicated that it may be possible to infer an actor's intent to injure
 5
     from a finding that the actor committed malice in fact when supported by other facts in the
 6
     record. In re Sangha, 2015 WL 3655113 (B.A.P. 9th Cir. June 11, 2015), aff'd and remanded,
 7
     678 F. App'x 561 (9th Cir. 2017). In the instant case, the record provided by Albrecht is limited
 8
     to pleadings filed in the State Court Action, including the prove-up documents, and the State
 9   Court Judgment. However, none of these documents conclusively establishes that the issue of
10   Slaieh’s subjective intent was actually litigated in the State Court. As set forth in Arden, although
11   malice in a general sense is an element of a malicious prosecution cause of action under

12   California law, specific intent to injure is not. The State Court could have based its final

13
     judgment on a finding that Slaieh commenced the Malpractice Suit for an improper purpose
     without having had the specific intent to injure Albrecht. Thus, because the State Court was not
14
     required to specifically consider the degree of Slaieh’s subjective intent, this Court cannot now
15
     apply collateral estoppel to the issue of willfulness because that issue was not actually litigated in
16
     the State Court Action and was not necessary to the State Court Judgment.
17
            As an alternative to the ‘malice’ element of malicious prosecution for purposes of
18
     applying collateral estoppel with respect to ‘willfullness’, the State Court may also have
19
     considered the issue of subjective intent when it decided to award Albrecht punitive damages. In
20   In re Pylam, the Ninth Circuit BAP discussed the application of California’s punitive damages
21   statute, Cal. Civil Code § 3294 (“Section 3294”), to the § 523(a)(6) willfulness requirement. 530
22   B.R. 456, 465. Section 3294 provides statutory definitions for the following basis for a finding of

23   punitive damages:

24      1. “Fraud” refers to an intentional misrepresentation, deceit, or concealment of a material fact

25          known to the defendant with the intention on the part of the defendant of thereby depriving a

26          person of property or legal rights or otherwise causing injury.

27

28
                                                           -7
     Case 6:14-ap-01081-MH             Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                        Desc
                                        Main Document    Page 8 of 10

 1
           2. “Oppression” means despicable conduct that subjects a person to cruel and unjust hardship in
 2            conscious disregard of that person's rights.
 3         3. “Despicable Malice” is defined as despicable conduct done willfully and in conscious disregard
 4            of the rights or safety of another.

 5         4. “Intentional Malice” is conduct that the defendant intends to cause injury to the plaintiff.

 6   Id.
              Of the four bases for an award of punitive damages (intentional malice, despicable malice,
 7
     oppression, and fraud), only two – fraud and intentional malice – require an intent to cause injury. Id. As
 8
     a result, only those findings satisfy the § 523(a)(6) willfulness requirement for the purposes of issue
 9
     preclusion. Conversely, despicable malice and oppression, which arise from acts in conscious disregard
10
     of another's rights or safety, fail to satisfy the requisite state of mind for § 523(a)(6) willfulness.
11   Plyam, at 465. As defined by the California Supreme Court, a person acts with a conscious disregard of
12   another's rights or safety when he is aware of the probable dangerous consequences of his conduct and
13   he willfully and deliberately fails to avoid those consequences. Id. (citing Taylor v. Super. Ct., 24 Cal.3d

14   890, 895–96 (1979)). The key distinction, thus, between “conscious disregard” and “intent” is whether

15   the actor intends the injury itself, not just the act that leads to the injury. As stated by the Plyam Court,

16
              The critical difference between intentional and reckless misconduct is the necessary state
17            of mind; for conduct to be reckless, the person must intend the reckless act but need not
              intend to cause the resulting harm. To establish recklessness, it is sufficient that the
18            person realizes (or should realize) the “strong probability that harm may result, even
              though he hopes or even expects that his conduct will prove harmless.” But, a strong
19            probability is not equivalent to substantial certainty. (“[A] strong probability is a different
              thing from the substantial certainty without which he cannot be said to intend the harm in
20            which his act results.”) …Thus, “[a]s the probability that [injurious] consequences will
              follow decreases, and becomes less than substantial certainty, the [person's] conduct loses
21
              the character of intent, and becomes mere recklessness.”
22
     Plyam at 467 (internal citations omitted).2 Here, the Court has reviewed the record of the State Court
23
     proceedings as provided by Albrecht and finds no conclusive support in the record for a finding that the
24
     State Court necessarily awarded punitive damages to Albrecht on the basis that Slaieh acted with the
25

26   2
      The BAP analyzed the definitions of reckless misconduct and conscious disregard under California law and found them to
     be substantively similar. Plyam at 469.
27

28
                                                                -8
     Case 6:14-ap-01081-MH         Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                 Desc
                                    Main Document    Page 9 of 10

 1
     subjective intent to injure him. While this Court can interpret the circumstantial facts surrounding the
 2   Malpractice Suit brought by Slaieh as it having been filed with the subjective intent to injure Albrecht
 3   by causing damage to his professional reputation or financial harm, due to the attorney’s fees required to
 4   defend the action, the record before the State Court leaves open an interpretation that Slaieh may have

 5   merely intended to harass or annoy Albrecht. The primary evidence in the prove-up supporting a finding

 6   of subjective intent was statements by Deborah Slaieh indicating that Slaieh stated he wanted to “get”
     Albrecht and, separately, that Ostler and Slaieh did not provide her an opportunity to review the
 7
     pleadings presented to her by Slaieh and Ostler in which she would purportedly be accusing Albrecht of
 8
     mishandling the Marital Action. While the prove-up documents, arguably, support Albrecht’s assertion
 9
     that Slaieh intended to injure him, this Court cannot glean from the record whether the State Court ever
10
     considered the degree of Slaieh’s subjective intent – i.e., whether his filing of the Malpractice Suit was
11   either reckless or intentional. Moreover, Albrecht’s moving papers did not point to any statements by the
12   State Court Judge at the prove-up hearing to indicate that the State Court was weighed Slaieh’s
13   subjective intent. In sum, where the record of the State Court Action was silent regarding the basis for

14   the punitive damages award and where several different bases for punitive damages were possible, it is

15   not appropriate for the Court to assume that the State Court necessarily awarded punitive damages to
     Albrecht on a finding that Slaieh possessed the most culpable state of mind possible. The State Court
16
     Judgment is therefore insufficient to permit application of collateral estoppel as to the willfulness prong
17
     of § 523(a)(6).
18

19      3. MALICIOUS INJURY

20          For conduct to be malicious, the creditor must prove that the debtor: (1) committed a wrongful
     act; (2) done intentionally; (3) which necessarily causes injury; and (4) was done without just cause or
21
     excuse. In re Su, 290 F.3d at 1143.
22
            To establish a cause of action for malicious prosecution of a civil proceeding, the plaintiff must
23
     show “that the prior action (1) was commenced [or continued] by or at the direction of the defendant and
24
     was pursued to a legal termination in his [or her], plaintiff's, favor; (2) was brought without probable
25
     cause; and (3) was initiated [or continued] with malice.” In re Arden, 2015 WL 4068962, at *9. Here, by
26   the State Court Judgment, the State Court necessarily found that Slaieh commenced the Marital Action
27

28
                                                          -9
     Case 6:14-ap-01081-MH          Doc 182 Filed 03/19/19 Entered 03/19/19 13:37:57                  Desc
                                     Main Document    Page 10 of 10

 1
     without probable cause and that the suit was initiated with malice (which constitutes a wrongful act),
 2   which wrongful act was intentional. Finally, the filing of a legal action without probable cause
 3   necessarily causes the defendant to expend, at a minimum, time and potentially also substantial sums of
 4   money to defend the action. Thus, damage was necessarily caused by Slaieh’s wrongful filing of the

 5   Malpractice Action. The above analysis indicates that as to the first three elements of the

 6   ‘maliciousness’ prong, Albrecht prevails. However, a review of applicable state and federal caselaw
     indicates that the State Court Judgment is insufficient on its own to satisfy the fourth element of the
 7
     “maliciousness” inquiry – i.e., whether the wrongful act was undertaken without just cause or excuse.
 8
            Courts to consider the issue have determined that just cause or excuse is in the nature of an
 9
     affirmative defense, Petralia v. Jercich (In re Jercich), 238 F.3d 1202, 1208 (9th Cir. 2001); In re
10
     Hagele, 2016 WL 3965899, at *6 (B.A.P. 9th Cir. July 18, 2016), and under California law, a default
11   judgment is conclusive as to the matters necessary to uphold the particular judgment, but it is not
12   conclusive in a subsequent action as to matters not raised in the pleadings or as to defenses that could
13   have been but were not raised. California Affirmative Defenses, § 14:9 Decision on Merits - Default

14   Judgments (2d ed.). As such, the State Court Judgment is by itself insufficient to satisfy the ‘without just

15   cause or excuse’ element of maliciousness thereby preventing this Court from applying collateral
     estoppel as to the maliciousness prong of § 523(a)(6).
16

17
                                                 V. CONCLUSION
18
            Based upon the foregoing, Albrecht is not entitled to summary judgment on either prong of
19
     § 523(a)(6). The Court shall reset the status conference and the parties are required to file a joint status
20   report in advance of said status conference to provide the Court with information regarding the need for
21   additional discovery and proposed timelines to move the case forward to a trial.
22
                                                          ###
23

24

25
           Date: March 19, 2019
26

27

28
                                                          - 10
